Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed February 16th, 2021. By the amendment claims 1-13, 16-19 and 41-43 are pending with claims 1-2, 13, 19 and 43 being amended.

Specification
The amendments to the specification are acknowledged and accepted. Regarding claim 13, the applicant has overcome the rejection under 35 U.S.C. § 112. Regarding claim 18, the applicant’s further explanation and references to teachings in the disclosure is accepted. Therefore, all rejections under 35 U.S.C. § 112, are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-11, 16-19, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 20170248508 A1), hereafter Ward, further in view of Hardwick et al. (WO 9004019 A1), hereafter Hardwick.


 However, Hardwick discloses a sample output (tubing 22, 26) operatively connecting a collection container (18) to a mating connection for a receiving container (32, 34). It would be obvious to a person with ordinary skill in the art before the time of filing to modify the collection container of Ward with the sample output connection taught by Hardwick for the advantage of allowing further analyses of the collected cells in an aseptic environment, thus reducing damage to the cells. 
In addition, Hardwick discloses that before cells flow into the collection container (18) that:
 “the heterogeneous cell mixture may first be subjected to a means for obtaining a selective cell concentrate from the heterogeneous cell mixture by separating the selective cell concentrate based upon the physical properties of the concentrate. Preferably, the selective cell concentrate is used with the system and method of the invention. Specifically, centrifugation may be used as a first separation step.” 

Centrifugation and droplet sorting flow cytometry are both know methods for cell separation and as such are able to be substituted for one another with predictable 

With regards to claim 5-6, Ward and Hardwick disclose all the elements of claim 1 as outlined above. Ward does not disclose wherein the collection container comprises flexible walls and is configured as a bag.  
However, Hardwick discloses wherein the collection container comprises flexible walls and is configured as a bag (18). It would be obvious to a person with ordinary skill in the art before the time of filing to make the collection container of Ward a flexible bag as taught by Hardwick, in order for the collection container to be sealed in a way that protects the collected cells from contaminants 

With regards to claim 7-8, Ward and Hardwick disclose all the elements of claim 1 as outlined above. Ward further discloses, wherein the sort tube comprises a guide (P0202, L12-15) Ward does not directly disclose that the guide is configured as an expanding cone, however there is a slight conical shape to the top (furthest away from container 409) of capture tube 407. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to adjust the shape of the guide as disclosed by Ward depending on the type of cell being sorted, in order to minimize contact between the cell and guide, reducing damage to the cell.

With regards to claim 9-11, Ward and Hardwick disclose all the elements of claim 1 as outlined above. Ward does not disclose a sample output comprising a fluidic line and a mating connection comprising a piercing member or tubular member (26) operatively connected to the sample output (22).



With regards to claim 16, Ward and Hardwick disclose all the elements of claim 1 as outlined above. Ward does not disclose the system further comprises a media input fluidically coupled the collection container.
 However, Hardwick further discloses wherein the system further comprises a media input (connector port 61) fluidically coupled a collection container. It would be obvious to a person with ordinary skill in the art before the time of filing to add a media input as described in Hardwick to the collection container in Ward, in order to add nutrients to the collected cells to maintain viability of the cells.

With regards to claim 17, Ward and Hardwick disclose all the elements of claim 1 as outlined above. Ward does not disclose wherein the system is sterile.
However, Hardwick discloses wherein the system is sterile (“providing a sterile connection”, Abstract). It would be obvious to a person with ordinary skill in the art before the time of filing to make the system sterile in order to maintain the integrity of the collected samples.
  


With regards to claim 19, Ward discloses a method comprising: flow cytometrically processing a sample with a flow cytometer system comprising:  a flow cytometer (Fig. 4A) having a sort block (sensor 414 picking up particles of interest) and a collection container (409) having a sort tube (capture tube 407) in droplet receiving relationship with the sort block, wherein the sort tube is configured to receive a flow cytometrically sorted sample from the sorting flow cytometer and direct the received flow cytometrically sorted sample to the collection container (Fig. 4C); Ward does not disclose a sample output operatively coupling a cell collection location of the collection container to a mating connection for a receiving container.
However, Hardwick et al. discloses a sample output (tubing 22, 26) operatively connecting a collection container (18) to a mating connection for a receiving container (32, 34). It would be obvious to a person with ordinary skill in the art before the time of filing to modify the collection container of Ward with the sample output connection taught by Hardwick for the advantage of allowing further analyses of the collected cells in an aseptic environment, thus reducing damage to the cells. 
In addition, Hardwick discloses that before cells flow into the collection container (18) that: 
“the heterogeneous cell mixture may first be subjected to a means for obtaining a selective cell concentrate from the heterogeneous cell mixture by separating the selective cell concentrate based upon the 

Centrifugation and droplet flow cytometry are both know methods for cell separation and as such are able to be substituted for one another with predictable results by a person having ordinary skill in the art before the time of filing, therefore rendering the substitution obvious (MPEP 2143.B).


With regards to claim 41, Ward and Hardwick et al disclose all the elements of claim 19 as outlined above. Ward does not directly disclose wherein the flow cytometrically processing comprises sorting one or more types of cells from the sample. However, in Fig. 4A-AE, a second container is shown (not labeled). Additionally,  it would have been within the skill of a person with ordinary skill in the art before the effective filing date of the invention to adapt the device as disclosed by Ward to sort multiple types of cells (MPEP 2144.B).  

With regards to claim 42, Ward and Hardwick et al discloses all the elements of claim 41 as outlined above. Ward does not disclose the one or more types of cells comprises cells useful in cell therapy applications. 
However Hardwick discloses wherein the one or more types of cells comprises cells useful in cell therapy applications (pg22, L28-30). It would be obvious to a person with ordinary skill in the art before the time of filing, that the system as described in Ward could be used for many applications including cell therapies as disclosed by Hardwick. 

With regards to claim 43, Ward discloses an assembly comprising: a collection container (409) having a sort tube  configured to be positioned in droplet receiving relationship with a sort block (sensor 404) of a flow cytometer, wherein the sort tube is configured to receive a flow cytometrically sorted sample from the sorting flow cytometer and direct the received flow cytometrically sorted sample to the collection container (Fig. 4C); Ward does not disclose a sample output operatively coupling a cell collection location of the collection container to a mating connection for a receiving container. 
However, Hardwick discloses a sample output (tubing 22, 26) operatively connecting a collection container (18) to a mating connection for a receiving container (32, 34). It would be obvious to a person with ordinary skill in the art before the time of filing to modify the collection container of Ward with the sample output connection taught by Hardwick for the advantage of allowing further analyses of the collected cells in an aseptic environment, thus reducing damage to the cells. In addition, Hardwick discloses that before cells flow into the collection container (18) that 
“the heterogeneous cell mixture may first be subjected to a means for obtaining a selective cell concentrate from the heterogeneous cell mixture by separating the selective cell concentrate based upon the physical properties of the concentrate. Preferably, the selective cell concentrate is used with the system and method of the invention. Specifically, centrifugation may be used as a first separation step.” 

Centrifugation and droplet sorting flow cytometry are both know methods for cell separation and as such are able to be substituted for one another with predictable . 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward and Hardwick as applied to claim 1 above, and further in view of Seidel et al. (US 7629113 B2) hereafter Seidel. .
With regards to claim 2-4, Ward and Hardwick disclose all the elements of claim 1 as outlined above. Ward and Hardwick do not directly disclose wherein the collection container comprises rigid walls, is configured as a tube, and comprises a conical bottom defining the cell collection location. 
 However, Seidel discloses wherein the collection container (14) comprises rigid walls, is configured as a tube, and comprises a conical bottom defining the cell collection location (Fig. 4). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the container as disclosed by Ward, with the container as disclosed by Seidel, in order to further process the sample collected without having to transfer the same to a different container.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al and Hardwick et al as applied to claim 1 above, and further in view of Vogler et a1 (US 5344611).

With regards to claim 12-13, Ward et al. and Hardwick et al. disclose all the elements of claim 1 as outlined above. Ward et al and Hardwick et al. do not disclose the system further comprising an evacuated receiving container operatively coupled to the mating connection and 
However Vogler et al. discloses an evacuated receiving container (10) operatively coupled to the mating connection and that the evacuated receiving container has a vacuum sufficient to draw from the collection location via the sample output (Col. 1, 12-21). It would obvious to a person with ordinary skill in the art before the time of filing to use the receiving container  as taught by Vogler with the apparatus taught by Ward and Hardwick, to remove the cells from the apparatus for further processing.  



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655  
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655